Citation Nr: 1710398	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased rating for residuals, left lateral malleolus fracture (hereafter left ankle disability), currently rated 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008 and January 2010.  

The October 2008 rating decision denied, inter alia, reopening of a claim for service-connection for PTSD.  In June 2009, the Veteran submitted a VA Form 21-256 Application for Compensation claiming service connection for PTSD and increased rating for his service connected left ankle disability.  In August 2009, the Veteran submitted an additional statement regarding his claimed stressor event.  In the same month, the RO received additional VA medical treatment records that were not considered in the October 2008 denial.  In a January 2010 rating decision, the RO continued the denial of reopening of this claim.

The January 2010 rating decision also denied the Veteran's claim for a rating higher than 30 percent for his left ankle disability.

In his March 2011 substantive appeal (VA Form 9), the Veteran requested a Central Office hearing and one was scheduled for February 2, 2017.  The Veteran failed to appear for the hearing and has not suggested there was good cause for his failure to report.  His request for a Board hearing is therefore considered withdrawn. 38 C.F.R. § 20.704(d) (2016).

The Veteran submitted additional evidence in February 2017 and waived initial agency of original jurisdiction review of this evidence.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

As a final preliminary matter, the Board notes that the Veteran's statement of September 2016 reports experiencing gout related issues as a result of his service connected left ankle disability.  As this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ), this issue is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service connection for PTSD. The Veteran was informed of the decision and of his appellate rights.  Although the Veteran filed a timely Notice of Disagreement (NOD) with the July 2003 rating decision, he did not file a Substantive Appeal following the October 2004 Statement of the Case (SOC).  As such, the July 2003 rating decision is final.

2.  Evidence received since the October 2004 SOC relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

3. The evidence is at least evenly balanced as to whether the Veteran has PTSD that is related to an in-service stressor.

4.  During the period on appeal, symptoms of the Veteran's left ankle disability did not more nearly approximate ankylosis or abduction, adduction, inversion or eversion deformity.


CONCLUSIONS OF LAW

1.  The RO's July 2003 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2016).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for an evaluation in excess of 30 percent for the Veteran's left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5270, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided VCAA-compliant letters to the Veteran in June 2008 and July 2009 prior to the adjudication of his claims in October 2008 and January 2010.

The letters notified the Veteran of what information and evidence must be submitted to substantiate his claims, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(1)(B).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  All identified and available treatment records during the pendency of the Veteran's claims for service connection for PTSD and an increased rating for his left ankle disability have been obtained.
 
The Veteran has been provided VA examinations for PTSD and his left ankle disability with respect to the claims on appeal in November 2009.  The Veteran was provided with additional examinations for PTSD in August 2014 and for his left ankle disability in August 2016.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated below, the Board finds that the examinations are adequate to decide the claims.

For the reasons set forth above, the Board finds that VA complied with the VCAA's notification and assistance requirements.


Reopening

Generally, a claim that has been denied in an RO rating decision as to which an appeal has not been perfected may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO reopened the claim and denied it on the merits in the March 2011 SOC.  Regardless of the AOJ's actions, however, given the previous unappealed denial of the claims on appeal, the Board has a legal duty to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits. 38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett, 83 F.3d at 1383.  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The RO originally denied service connection for PTSD in a July rating decision. The Veteran was notified of the decision the same month.  He submitted an NOD in February 2004.  The RO issued an SOC in October 2004.  The Veteran did not submit a substantive appeal.  Thus, the July 2003 decision is final.  See 38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. § 20.202.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a); Barnett, 83 F.3d at 1380.

The evidence of record at the time of the July 2003 rating decision consisted of service treatment records.  The relevant evidence of record received since the July 2003 rating decision includes VA treatment records with a VA psychiatrist diagnosing PTSD.  As this evidence relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating his claim, the evidence is new and material.  Reopening of the claim for service connection for PTSD is therefore warranted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, his claimed stressor has been conceded by the RO as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The Veteran said that he was arrested for crimes he did not commit, which traumatized him.  Service treatment records noting a confinement physical were found to be sufficient corroboration of the claimed stressor.

The remaining issue is whether the Veteran has had PTSD during the pendency of the claim that is related to the confirmed stressor.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement is satisfied where a disease diagnosed proximate to the current appeal period, even if it subsequently resolves).

There are conflicting medical opinions on the question of whether the Veteran had PTSD during the pendency of the claim.  For the reasons indicated below, the Board will find that the evidence is at least evenly balanced as to whether the Veteran has had PTSD during the pendency of the claim and has thus met the current disability requirement.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has met the current disability requirement.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pertinent evidence of record includes ongoing VA mental health treatment in 2007 for symptoms of involuntary flashbacks, avoidance with numbing, and hyperarousal.  A May 2007 evaluation by a psychiatry resident medical doctor provided an Axis I diagnosis of PTSD.  The contemporaneous treatment notes recite the same facts surrounding the conceded stressor event as the basis for the diagnosis of PTSD.  See Chicago VAMC Treatment Records.

A November 2009 VA examiner opined that the Veteran does not meet DSM-IV criteria for PTSD. The examiner provided Axis I diagnoses of paranoid delusional and depressive disorders. An August 2014 VA opinion stated there is no evidence of a link between the previously diagnosed paranoid delusional and depressive disorder and the Veteran's service

As noted above, the November 2009 VA examiner and the Veteran's treating VA psychiatrist in 2007 appear to have arrived at different conclusions as to the diagnosis of the Veteran's psychiatric disorder. The Board finds that the Veteran's statements and the May 2007 diagnosis of PTSD based on the confirmed in-service stressor is entitled to at least as much weight as the contrary finding in the November 2009 VA examination report, as the latter it did not contain more detailed findings than those of the former. The evidence is thus at least evenly balanced on this point.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran has PTSD related to a corroborated in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102.

Increased Rating

The Veteran has been assigned a 30 percent disability rating for a left ankle disability effective from February 24, 2004.  The Veteran seeks an increased rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as here, entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, the uniform 30 percent rating is proper.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The most recent rating code sheet reflects that the Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, DC 5271.  DC 5271 provides for a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  As the Veteran is in fact receiving a 30 percent rating, the Board notes that 38 C.F.R. § 4.71a, DC 5270, applicable to ankylosis of the ankle, contains such a rating.  DC 5270 provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees; a 30 percent rating for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.

In addition to DC 5270, the Board has a duty to acknowledge and consider all diagnostic codes that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

At the November 2009 VA examination,  the Veteran reported that he experienced left ankle pain and wearing a brace to limit flexion in the foot.  The Veteran reported that he took over the counter and prescription pain management medication due to his left ankle. 

Physical examination of the left ankle revealed evidence of swelling and tenderness to palpation along the anterior aspect of the ankle and along the anterolateral aspect of the ankle.  Dorsiflexion to 10 degrees and plantar flexion to 25 degrees was noted.  The VA examiner indicated that active and passive ranges of motion were similar and that the examination suggested no ankle instability.  Repetitive use testing provided no objective loss of joint function due to pain, weakness, fatigue, or incoordination.  The VA examiner provided a diagnosis of moderate post-traumatic left ankle arthritis status post lateral malleolus fracture.

An evaluation for Social Security Administration (SSA) benefits was performed in September 2014.  Dorsiflexion to 5 degrees and plantar flexion to 10 degrees was noted.  There was no pitting edema or atrophy noted.

VA treatment records indicate ongoing management of left ankle pain.  VA treating providers have continued to prescribe pain medications.  In February 2016, the Veteran was provided with an ankle brace by his VAMC.  

The Veteran underwent an additional VA examination in August 2016.  The Veteran reported frequent flare ups in pain with his left ankle.  Ankle related functional impairment was reported as to regularly walking with the assistance of a cane and a supportive ankle brace.  

Range of motion testing showed dorsiflexion to 5 degrees and plantar flexion to 30 degrees with objective evidence of painful motion of dorsiflexion.  There was no functional loss, functional impairment, and/or additional limitation of range of motion of the left ankle following repetitive-use testing.  There was no joint instability found based on anterior drawer and talar tilt tests. There was no ankylosis noted.  The examiner noted that the Veteran used an ankle brace for ankle pain. The examiner concluded that the Veteran's left ankle disability did not impact his ability to work.

As the Veteran is currently rated at 30 percent for his left ankle disability, the only higher rating available under the diagnostic codes applicable to the ankle is 40 percent ratings under DC 5270 for ankylosis of the ankle.  Neither the lay statements nor evidence, however, reflects that the Veteran has these or analogous symptoms.  There is no evidence of ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or abduction, adduction, inversion or eversion deformity.

In addition, as a general matter, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  However, in Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  As the Veteran is in receipt of higher than the maximum rating based on limitation of motion and higher ratings require ankylosis, the cited provisions as interpreted in DeLuca are not for application.  For similar reasons, the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application in this case, as range of motion findings cannot result in a higher rating.
 
The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's left ankle disability presents an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  The Veteran's symptoms are consequences of pain, which is contemplated in all diagnostic codes relating to orthopedic disabilities.  See Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In addition, the August 2016 VA examiner concluded that the Veteran's left ankle disability did not impact his ability to work and there was no indication that the left ankle disability caused marked interference with employment, i.e., beyond that contemplated by the 30 percent rating.  This evidence also reflects that the issue of entitlement to a TDIU has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 30 percent for the Veteran's left ankle disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is granted.

Entitlement to an increased rating for residuals, left lateral malleolus fracture, currently rated 30 percent, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


